85 U.S. 272 (1873)
18 Wall. 272
ATKINS
v.
THE DISINTEGRATING COMPANY.
Supreme Court of United States.

*281 Messrs. E.C. Benedict, for the libellants, appellants here; a brief of Messrs. George Willey, J.E. Cary, and H.L. Terrill, on the same side, though in another case, being filed in this case by leave of the court.
Mr. C. Donahue (a brief of Mr. G.B. Hibbard on the same side, though in another case, being filed by leave of the Court), contra.
*296 Mr. Justice SWAYNE recapitulated the facts of the case and delivered the opinion of the court.
The libel is founded upon a charter-party and seeks to recover freight earned by the ship Elizabeth Hamilton in bringing a cargo of bamboo from Kingston and Port Morant, in the island of Jamaica; for demurrage while the ship *297 was obtaining the cargo, and for damages to the ship by getting on a reef when leaving Port Morant.
The libel alleges that the respondents are a corporation, and have property in the district, and prays for process against them, and, if they were not found, that a foreign attachment issue against their property in the district, and for a decree for the amount claimed, with interest and costs. The libel was filed on the 13th of June, 1866. On the day following a citation was issued with a foreign attachment clause. On the 20th of the same month the marshal returned that the respondents were not found in his district, and that he had attached all the property found in their factory at Red Hook Point, in the city of Brooklyn. In a journal entry of the same date it is stated: "Mr. Beebe appears for respondent, and has a week to perfect appearance and to answer." On the 19th of July following the respondents executed a stipulation for costs. It recited that "an appearance has been filed in said cause by said disintegrating company." On the same day the proctors for the libellants consented that the property attached should be discharged from custody upon the respondents giving a stipulation for its value in the sum of $25,000, and they agreed that in case the judge should grant the motion to discharge the property, the stipulation should be cancelled, and that "the stipulation for value is given without prejudice to such motion." The stipulation for value was thereupon filed. That also recited "that an appearance has been filed by said company." On the 3d of May, 1867, the respondents filed their answer. Among other things it averred that they were a foreign corporation, created by the laws of New Jersey, and were not residents of the Eastern District of New York; and that it was not alleged in the libel that they were either found in the district or resided in the district, and they craved the same benefit and advantage as if they had formally excepted to the libel. It does not appear that the motion to discharge the attachment was ever decided. But by an entry of the 22d of March, 1867, it appears that a motion had been made to vacate the attachment *298 clause in the monition, and all the proceedings under it, upon the ground that under the circumstances the eleventh section of the Judiciary Act of 1789 denied jurisdiction to the court, and that the motion was overruled. The cause was heard in the District Court upon the merits on the 16th of December, 1867. The court made an interlocutory decree, disallowing the claim for damages to the ship, but referred the case to a commissioner to ascertain the amount which the libellants were entitled to recover in respect of their other claims. The commissioner made his report. No exception was taken by either party. The court confirmed the report and decreed accordingly. The libellants appealed from so much of the decree as refused them damages for the injury sustained by the ship in leaving Port Morant. The respondents appealed from the whole decree. The Circuit Court reversed the entire decree, and the libellants thereupon appealed to this court. The case is thus brought before us.
The statement of the case, which we have given, shows that the defendants entered their appearance without reservation. If there could be any doubt upon the subject it is removed by their repeated subsequent recognitions of the fact. This made their position just what it would have been if they had been brought in regularly by the service of process. In this aspect of the case all defects were cured and the jurisdiction of the court over their persons became complete.[*] This warranted the decree in personam for the amount adjudged to the libellants.
But the stipulation for value was entered into subject to the motion to discharge the property attached; the stipulation to be cancelled if the motion prevailed. Though this motion was not decided, the subsequent motion, founded upon the eleventh section of the Judiciary Act, took its place and had the same effect. The latter motion was overruled, and the decree required the stipulators to perform *299 their undertaking. The Circuit Court reversed the decree by reason of the facts relied upon in support of the motion to vacate. If the attachment clause was void for want of jurisdiction in the District Court to issue it, the seizure of the property was a trespass, and the stipulation a nullity, irrespective of the reservation which it contained. These considerations render it necessary to examine the case both as to the merits and the jurisdictional question thus presented.
In regard to the merits  after a careful examination of the record  we have found no reason to dissent from the views of the learned district judge by whom the case was heard.[*] However full might be our discussion, we should announce the same conclusions. They are clearly expressed and ably vindicated in his opinion. To go again through the process by which they were reached would be a matter rather of form than substance.
The question of jurisdiction is of a different character, and requires more consideration.
The Constitution[] declares that the judicial power of the United States shall extend to "all cases of admiralty and maritime jurisdiction."
The act of Congress of the 24th of September, 1789,[] known as the Judiciary Act, provides that "the District Courts ... shall have also original cognizance of all civil causes of admiralty and maritime jurisdiction, including all seizures under all laws of impost, navigation, or trade of the United States, where the seizures are made on waters which are navigable from the sea by vessels of ten or more tons burden, within their respective districts as well as upon the high seas."
The Short Practice Act of September 29th, 1789,[§] required that "the forms and modes of proceedings in causes *300 of equity and of admiralty and maritime jurisdiction shall be according to the course of the civil law."
By the second section of the Practice Act of 1792,[*] it was declared "that the forms of writs, executions, and other process shall be, in suits in equity and in those of admiralty and maritime jurisdiction, according to the principles, rules, and usages which belong to courts of equity and to courts of admiralty respectively, as contradistinguished from courts of common law, except so far as may have been provided for by the act to establish the judicial courts of the United States, subject, however, to such alterations and additions as the said courts respectively shall, in their discretion, deem expedient, or to such regulations as the Supreme Court of the United States shall think proper, from time to time, by rule to prescribe to any Circuit or District Court concerning the same."
The act of the 23d of August, 1842,[] authorized the Supreme Court "generally to regulate the whole practice" of the Circuit and District Courts in all their proceedings.
This controversy turns upon the eleventh section of the Judiciary Act of 1789. The importance of the section in this case induces us to set it out in full:
"The Circuit Court shall have original cognizance, concurrent with the courts of the several States, of all suits of a civil nature, at common law or in equity, when the matter in dispute exceeds, exclusive of costs, the sum or value of $500, and the United States are plaintiffs, or petitioners, or an alien is a party, or the suit is between a citizen of the State where the suit is brought and a citizen of another State, and shall have exclusive cognizance of all crimes and offences cognizable under the authority of the United States, except where this act otherwise provides, or the laws of the United States shall otherwise direct, and concurrent jurisdiction with the District Courts of the crimes and offences cognizable therein; but no person shall be arrested in one district for trial in another, in any civil action, before a Circuit or District Court. And no civil suit shall be brought before *301 either of said courts, against an inhabitant of the United States, by any original process in any other district than that whereof he is an inhabitant, or in which he shall be found at the time of serving the writ.
"Nor shall any District or Circuit Court have cognizance of any suit to recover the contents of any promissory note or other chose in action in favor of an assignee, unless a suit might have been prosecuted in such court to recover the said contents, if no assignment had been made, except in cases of foreign bills of exchange. And the Circuit Courts shall also have appellate jurisdiction from the District Courts, under the regulations and restrictions hereinafter provided."
The prohibition to bring a "civil suit" against an inhabitant of the United States in a district other than that whereof he is an inhabitant, or in which he shall be found, is the hinge of the controversy between these parties. The appellees maintain that a cause of admiralty jurisdiction is a "civil suit" within the meaning of this prohibition. The appellants maintain the contrary. Our views coincide with those of the appellants, and we will proceed to state succinctly the considerations which have brought us to this conclusion.
It may be admitted that an admiralty case is a civil suit in the general sense of that phrase. But that is not the question before us. It is whether that is the meaning of the phrase as used in this section. The intention of the lawmaker constitutes the law.[*] A thing may be within the letter of a statute and not within its meaning, or within its meaning though not within its letter.[] In cases admitting of doubt the intention of the lawmaker is to be sought in the entire context of the section  statutes or series of statutes in pari materia.[]
*302 The general language found in one place, may be restricted in its effect to the particular expressions employed in another, if such, upon a careful examination of the subject, appears to have been the intent of the enactment.[*]
The first paragraph of the eleventh section defines the jurisdiction of the Circuit Court as extending to "all suits of a civil nature, at common law or in equity, where," &c. The criminal jurisdiction of the Circuit Court is next defined. Then follows the provision that no one shall be arrested in one district for trial in another "in a civil action" before a Circuit or District Court, and next the prohibition here in question.
Construing this section, down to the second prohibition, inclusive, by its own light alone, we cannot doubt that by the phrase "civil suit," mentioned in this prohibition, is meant a suit within the category of "all suits of a civil nature at common law or in equity," with which the section deals at the outset. This view derives further support from the ninth, twenty-first, and twenty-second sections of the act. The ninth section gives to the District Court its admiralty jurisdiction, its common-law jurisdiction, and its criminal jurisdiction. With reference to that first named, the language is "of all civil causes of admiralty and maritime jurisdiction." As to the second, it is "of all suits at common law," &c. The twenty-first section allows appeals from the District to the Circuit Court "in causes of admiralty and maritime jurisdiction where the matter in dispute exceeds the sum of three hundred dollars." The twenty-second section provides "that final decrees and judgments in civil actions," where the matter in dispute exceeds fifty dollars, may be reviewed in the Circuit Court upon error. The distinction is thus made between admiralty and other civil actions, and the terms "causes of admiralty and maritime jurisdiction," are applied to the former, and the phrases "civil actions" and "suits at common law" to the latter.
*303 We think the conclusion is inevitable that the terms civil suit, in the eleventh, and civil actions, in the twenty-second section, were intended to mean the same thing. The meaning of the phrase employed in the latter admits of no doubt. The language there is "civil actions," and it is used to distinguish them from "causes of admiralty and maritime jurisdiction," provided for in the preceding section. The twenty-first and twenty-second sections are in pari materia with the eleventh, and throw back a strong light upon the question arising under the latter. We think it dispels all darkness and doubt if any could otherwise exist upon the subject.
Our attention has been called to other instances in the laws of Congress where the same phrases are used for the same purposes of distinction between admiralty and other causes. It is unnecessary to refer to them in detail. The argument could not be strengthened by further support drawn from that quarter.
The use of the process of attachment in civil causes of maritime jurisdiction by courts of admiralty, as in the case before us, has prevailed during a period extending as far back as the authentic history of those tribunals can be traced. "Its origin is to be found in the remotest history of the civil as well as of the common law."[*] The rules by which it was regulated in the English admiralty are found in Clerke's Praxis, a work still of authority, published in the time of Elizabeth.
Browne in his Civil and Admiralty Law[] says: "Let us, lastly, suppose that a person against whom a warrant has issued cannot be found, or that he lives in a foreign country: here the ancient proceedings of the admiralty court provided an easy and salutary remedy, though according to Huberus, not authorized by the example of the civil law; they were analogous to the proceedings by foreign attachment under the charters of the cities of London and Dublin. The goods of the party were attached to compel his appearance. . . . *304 This process of attachment went not only against those in the actual possession of himself, his factors or agents, but also against those in the hands of his debtors, since the maxim taken from the Justinian Code was debitor creditoris est debitor creditori creditoris."
As in the practice of our courts of admiralty, the attachment of the goods or credits gave jurisdiction, and the cause proceeded to decree whether the defendant appeared or not.
The Constitution, in the grant of the admiralty jurisdiction, refers to it as it existed in this and other maritime countries at the time of the adoption of that instrument. It was then greatly larger here than in England. The hostility of the common-law courts there had wrought the reduction.[*]
While the mode of proceeding in the admiralty courts of the United States was required by the Practice Act of 1789 to be according to the course of the civil law, the process of attachment to compel the appearance of an absent defendant had the sanction of that system of jurisprudence.[] It has the sanction of the act of 1792, because it is according to the principles, rules, and usages which belong to courts of admiralty. It has also the sanction of the act of 1842. Under that act this court, at the December Term, 1844, prescribed "rules of practice for the courts of the United States in admiralty and maritime jurisdiction on the instance side." The second of those rules is as follows: "In suits in personam the mesne process may be by a simple warrant of arrest of the person of the defendant in the nature of a capias, or by a warrant of arrest of the person of the defendant, with a clause therein that if he cannot be found to attach his goods and chattels to the amount sued for; or, if such property cannot be found, to attach his credits and effects to the amount sued for in the hands of the garnishees *305 named therein, or by a simple monition in the nature of a summons, to appear and answer to the suit, as the libellant shall in his information pray for or elect."
The fourth and thirty-seventh rules relate to the same subject. The process in question in the case before us was issued according to the formula prescribed in the second rule, and that rule did not transcend the authority in pursuance of which it was framed.
This subject came under the consideration of the District Court of South Carolina, sitting in admiralty, in 1802.[*] The court held, without qualification, that it had the power to issue the process of attachment to compel the appearance of an absent defendant, and proceeded accordingly.
In the case of The Invincible,[] decided in 1814, Mr. Justice Story said: "The admiralty may, therefore, arrest the person or the property, or by foreign attachment the choses in action, of the offending party, to answer ex delicto."
The question was elaborately considered by this court in Manro v. Almeida.[] It was unanimously held that the power existed as an established mode of admiralty procedure, and an element of admiralty jurisdiction. This case was decided in 1825.
In 1841, in Clarke v. New Jersey Steam Navigation Company,[§] Mr. Justice Story said: "Ever since the elaborate examination of this whole subject, in the case of Manro v. The Almeida, this question has been deemed entirely at rest."
In the New Jersey Steam Navigation Company v. The Merchants' Bank,[] determined by this court in 1848, the defendant was a corporation foreign to the locality of the suit. Jurisdiction was obtained, as in the case before us, by attachment. Another question of jurisdiction was argued with exhaustive learning and ability; but the point here under consideration was not adverted to either by the court or the counsel.
Neither in the rules of this court nor in either of the cases *306 referred to is there any reference, express or implied, to the eleventh section of the act of 1789. It does not seem to have occurred to any one that the limitations in that section could have any application to proceedings in admiralty.
These facts are full of significance. They are hardly less effectual than an express authoritative negation upon the subject.[*]
The case of Ex parte Graham[] is relied upon by the counsel for the appellee. It was decided by Mr. Justice Washington in 1818. Graham was arrested in Pennsylvania under process for contempt, issued in a prize case pending in the District Court of Rhode Island. Mr. Justice Washington ordered his discharge upon two grounds: (1.) That process would not run in such a case from Rhode Island into Pennsylvania. (2.) That the prohibitions in the eleventh section of the act of 1789, as to the locality of arrests and suits, applied as well to suits in admiralty as to other civil actions. It is a sufficient answer to the second proposition, that it was clearly overruled by this court in Manro v. Almeida. Mr. Justice Washington sat in that case, and must then have changed his opinion. His silent concurrence admits of no other construction.
The earliest case exactly in point, maintaining the proposition contended for by the appellee, to which our attention has been called, is Wilson v. Pierce.[] It was decided by the learned district judge of California in 1852. He adopted the view of Judge Washington, and ruled accordingly. This case was followed by two others, one of them being the case before us.[§] The other one arose in the District of Connecticut and is said not to have been reported. The cases upon the other side are numerous. We shall refer to but two of them: Cushing et al. v. Laird,[] and Smith v. Milne.[¶] The opinion of the court in each of these cases is learned *307 and elaborate. Two eminent American law writers have taken the same view of the subject.[*] They hold that the prohibition in question does not apply to suits in admiralty.
DECREE OF THE CIRCUIT COURT REVERSED, and the case remanded with directions to
AFFIRM THE DECREE OF THE DISTRICT COURT.
Dissenting, Justices MILLER and STRONG.

NOTE.
At the same time was argued the case of The New England Mutual Insurance Company and others v. The Detroit and Cleveland Steam Navigation Company, a case from the Circuit Court for the Northern District of Ohio, and involving the question arising in the preceding case, under the eleventh section of the Judiciary Act of 1789. It was decided in favor of the appellants; the court referring to the opinion above printed as controlling it. Dissenting, Justices MILLER and STRONG. The briefs filed in this last case, by Messrs. Willey, Cary, and Terrill, for the appellants, and by Mr. G.B. Hibbard, contra, were, by leave of the court, filed also in the preceding case.
NOTES
[*]  Pollard v. Dwight, 4 Cranch, 421; Knox v. Summers, 3 Id. 496.
[*]  Atkins v. The Fibre Disintegrating Co., 2 Benedict, 381.
[]  Article 3, § 2.
[]  1 Stat. at Large, 76.
[§]  Ib. 93.
[*]  1 Stat. at Large, 276.
[]  5 Id. 517.
[*]  United States v. Freeman, 3 Howard, 563.
[]  Slater v. Cave, 3 Ohio State, 85; 7 Bacon's Abridgment, title Statutes, 1, 2, 3, 5.
[]  Patterson v. Winn, 11 Wheaton, 389; Dubois v. McLean, 4 McLean, 489; 1 Cooley's Blackstone, 59; Doe v. Brandling, 7 Barnewall & Cresswell, 643; Stowel v. Zouch, 1 Plowden, 365.
[*]  Brewer v. Blougher, 14 Peters, 198, 199; Miller v. Salomons, 7 Exchequer, 546; Same Case in error, 8 Id. 778; Waugh v. Middleton, Ib. 356, 357.
[*]  Manro v. Almeida, 10 Wheaton, 473.
[]  Vol. 2, page 434.
[*]  Manro v. Almeida, supra; Waring v. Clarke, 5 Howard, 455; New Jersey Steam Navigation Company v. Merchants' Bank, 6 Id. 389; The St. Lawrence, 1 Black, 527; The Genesee Chief, 12 Howard, 454; Insurance Company v. Dunham, 11 Wallace, 24; Story on the Constitution, § 1666.
[]  Manro v. Almeida, supra.
[*]  Bouysson & Holmes v. Miller & Ryley, Bee, 186.
[]  2 Gallison, 41.
[]  Supra.
[§]  1 Story, 537.
[]  Supra.
[*]  Edwards v. Darby, 12 Wheaton, 206.
[]  3 Washington's Circuit Court, 456.
[]  15 Law Reporter, 137.
[§]  7 Blatchford, 555.
[]  3 American Law Times Reports, 50.
[¶]  1 Abbot's Admiralty Reports, 373.
[*]  2 Parsons's Maritime Law, 686, note; 2 Parsons's Shipping and Admiralty, 390; Benedict's Admiralty, § 425.